Name: Commission Regulation (EEC) No 2786/82 of 19 October 1982 abolishing the countervailing charge on cucumbers originating in Romania
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 294/ 10 Official Journal of the European Communities 20 . 10 . 82 COMMISSION REGULATION (EEC) No 2786/82 of 19 October 1982 abolishing the countervailing charge on cucumbers originating in Romania whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of cucum ­ bers originating in Romania can be abolished, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 738/82 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 2683/82 of 6 October 1982 (3), introduced a countervailing charge on cucumbers originating in Romania ; Whereas for this product originating in Romania there were no prices for six consecutive working days ; Regulation (EEC) No 2683/82 is hereby repealed. Article 2 This Regulation shall enter into force on 20 October 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 October 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p . 1 . (2) OJ No L 190, 1 . 7 . 1982, p . 7 . (3) OJ No L 284, 7 . 10 . 1982, p . 20 .